Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1, 2, 4 - 7, 9 - 12, 14 - 17, 19, 20 are pending. Claims 3, 8, 13, 18 have been cancelled.  Claims 1, 6, 11, 16 are independent.   File date is 6-13-2019.  
This action is in response to application amendments filed on 5-17-2022.

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 2, 4 - 7, 9 - 12, 14 - 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US PGPUB No. 20180114012) in view of Cirkovic et al. (US Patent No. 9,479,522).     	
 
Regarding Claims 1, 6, 11, Sood discloses a method implemented by a network device to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network and a network device configured to execute a method to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network and a computing device functioning as a network node, the computing device to execute a plurality of virtual machines for implementing network function virtualization, wherein a virtual machine from the plurality of virtual machines is configured to execute a method to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network, the method and the network device and the computing device comprising:
a)  receiving a monitoring request from the SDN controller to monitor a VNF. (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup (request/responses); packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor net traffic between VNFs))    

Sood does not explicitly disclose for b): receiving a byte sequence from controller, and for d): matching byte sequence with monitoring response messages. 
However, Cirkovic discloses: 
b)  receiving a byte sequence from the SDN controller for the VNF; (Cirkovic col 8, ll 42-48: a signature with embedded bit patterns specifying content is employed; signature contains a unique bit pattern enabling targeted and detection of specific content; col 11, ll 7-18: identifying and retrieving predefined signatures) and 
c)  determining whether a monitoring response message from the VNF matches the byte sequence at a given offset; (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure)) and 
d)  generating entries for monitoring the VNF by matching the byte sequence with monitoring response messages from the VNF. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and subsequently tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution)    

Furthermore, Sood does not explicitly disclose sending a monitoring request message to a VNF, receiving an unexpected response, and sending a notification. 
However, Cirkovic discloses the following: 
e)  sending a monitoring request message to a malfunctioning VNF; 
f)   receiving an unexpected response from the malfunctioning VNF or determining that a response to the monitoring request message has timed out, and 
g)  sending the unexpected response or a notification of the timeout to the SDN controller. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for b): receiving a byte sequence from controller, and for c): matching byte sequence with monitoring response messages, and sending a monitoring request message to a VNF, receiving an unexpected response, and sending a notification as taught by Cirkovic. One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Furthermore for Claim 10, Sood discloses wherein a non-transitory computer-readable medium having stored therein an application monitor; and a processor coupled to the non-transitory computer-readable medium, the processor to execute the a virtual machine from the plurality of virtual machines, the virtual machine to execute the application monitor.  (Sood ¶ 254, ll 11-17: computer readable storage medium provides content that represents instructions that can be executed; computer performing various functions/operations described herein; (computer indicates a processor coupled to a memory for instruction storage and execution by processor))

Regarding Claims 2, 7, 12, Sood-Cirkovic discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11. 
Sood does not explicitly disclose sending a monitoring response message (based on byte sequence) to the controller.
However, Cirkovic discloses wherein further comprising: sending the monitoring response message to the controller. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for sending a monitoring response message (based on byte sequence) to the controller as taught by Cirkovic.   One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)       

Regarding Claims 4, 9, Sood-Cirkovic discloses the method of claim 1 and the network device of claim 6. 
Sood does not explicitly disclose byte sequence determined from a pattern in messages.  
However, Cirkovic discloses wherein the byte sequence is determined from a pattern in response monitoring response messages from the VNF. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution; col 7, line 67 - col 8, line 1: a bit pattern of signature specifying a book title (bit pattern associated with signature))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for byte sequence determined from a pattern in messages as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claims 5, 10, 15, Sood-Cirkovic discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11. 
Sood does not explicitly disclose sending message to controller where byte sequence is not matched.
However, Cirkovic discloses wherein further comprising: sending a monitoring response message to the controller where the byte sequence is not matched. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for sending message to controller where byte sequence is not matched as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)     

Regarding Claim 14, Sood-Cirkovic discloses the computing device of claim 11. 
Sood does not explicitly disclose byte sequence determined from a pattern in messages from VNF. 
However, Cirkovic discloses wherein the byte sequence is determined from a pattern in response monitoring response messages from the VNF. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution; col 7, line 67 - col 8, line 1: a bit pattern of signature specifying a book title (bit pattern associated with signature))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for byte sequence determined from a pattern in messages from VNF as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)      

Regarding Claim 16, Sood discloses a control plane device to implement a control plane of a software defined networking (SDN) network including a plurality of network devices implementing a data plane of the SDN network, the control plane device configured to execute a method to reduce bandwidth and compute resources needed by a controller of a software defined networking (SDN) controller by distributing monitoring of virtual network functions (VNFs) to data plane nodes (DPNs) in a SDN network, the control plane device comprising:
a)  a non-transitory computer-readable medium having stored therein an application monitor; and b) a processor coupled to the non-transitory computer-readable medium, the processor to execute the application monitor (Sood ¶ 254, ll 11-17: computer readable storage medium provides content that represents instructions that can be executed; computer performing various functions/operations described herein; (computer indicates a processor coupled to a memory for instruction storage and execution by processor)), 
wherein the application monitor to send an initial monitoring request for a VNF to a data plane node (DPN) (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup; packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor network traffic between VNFs)). 
 
Sood does not explicitly disclose sending a byte sequence for VNF to identify monitoring response messages. 
However, Cirkovic discloses wherein receive a monitoring response message from the DPN and send a byte sequence to the DPN for the VNF to enable the DPN to identify monitoring response messages from the VNF to forward to the application monitor. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution) 

Furthermore, Sood does not explicitly disclose receiving an unexpected response. 
However, Cirkovic discloses the following: receive an unexpected response or a notification of timeout from the DPN when the DPN receives the unexpected response from a malfunctioning VNF or the response from the malfunctioning VNF times out. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for sending a byte sequence for VNF to identify monitoring response messages and receiving an unexpected response as taught by Cirkovic. One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)  

Regarding Claim 17, Sood-Cirkovic discloses the control plane device of claim 16. 
Sood does not explicitly disclose application monitor to analyze monitoring message to determine byte sequence. 
However, Cirkovic discloses wherein the application monitor is further to analyze the monitoring response message to determine the byte sequence. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution (no match))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for application monitor to analyze monitoring message to determine byte sequence as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)    

Regarding Claim 19, Sood-Cirkovic discloses the control plane device of claim 16, wherein the application monitor is further to record data related to the monitoring response message from the VNF. (Sood ¶ 072, ll 1-7: includes a secure audit/logs (i.e. storage of events associated with monitoring messages))    

Regarding Claim 20, Sood-Cirkovic discloses the control plane device of claim 16. 
Sood does not explicitly disclose application monitor to receive the monitoring message where byte sequence is not matched. 
However, Cirkovic discloses wherein the application monitor is further to receive the monitoring response message from the DPN where the byte sequence is not matched. (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; packet flows are blocked from traveling over connection to node due to unauthorized distribution (no match))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sood for application monitor to receive the monitoring message where byte sequence is not matched as taught by Cirkovic.  One of ordinary skill in the art would have been motivated to employ the teachings of Cirkovic for the benefits achieved from a system that enables improving network security, network optimization, and IP protection by tracking and/or monitoring of signature-based content flow including the aggregation of useful data during the routing process.  (Cirkovic col 7, ll 58-61)   

Response to Arguments
4.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 8 of Remarks:    ...   “sending a monitoring request message to a malfunctioning VNF; receiving an unexpected response from the malfunctioning VNF or determining that a response to the monitoring request message has timed out; and sending the unexpected response or a notification of the timeout to the SDN controller”   ...   . 

    The Examiner respectfully disagrees.  Sood discloses the capability for the processing of a monitoring request.  (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup (request/responses); packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor net traffic between VNFs)) 
      Cirkovic discloses the capability to determine whether the response is an unexpected or erroneous response.  Cirkovic discloses the capability to reroute traffic flow or send a notification of the monitoring situation encountered to a particular network-connected node such as a SDN controller.  (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  

B.  Applicant argues on page 8 of Remarks:    ...   “sending a monitoring request message to a malfunctioning VNF; receiving an unexpected response from the malfunctioning VNF or determining that a response to the monitoring request message has timed out; and sending the unexpected response or a notification of the timeout to the SDN controller.”. 

    The Examiner respectfully disagrees.  Sood discloses the capability for the processing of a monitoring request.  (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup (request/responses); packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor net traffic between VNFs)) 
      Cirkovic discloses the capability to determine whether the response is an unexpected or erroneous response.  Cirkovic discloses the capability to reroute traffic flow or send a notification of the monitoring situation encountered to a particular network-connected node such as a SDN controller.  (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  

C.  Applicant argues on page 9 of Remarks:    ...   the DPN receives an unexpected response from a malfunctioning VNF or determines that a response to the monitoring request message has timed out upon sending the monitoring request message to a malfunctioning VNF, and the DPN sends the unexpected response or a notification of the timeout to the SDN controller, which is not disclosed in Cirkovic.

    The Examiner respectfully disagrees.  Sood discloses the capability for the processing of a monitoring request.  (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization; ¶ 095, ll 1-8: each VNF is configured; packet processing flow between VNFs are setup (request/responses); packet processing flows involve operations performed by software executing in separate VNFs by forwarding packets from a first VNF to a second VNF via virtual switches; virtual machine monitoring is implemented (i.e. request to monitor net traffic between VNFs)) 
      Cirkovic discloses the capability to determine whether the response is an unexpected or erroneous response.  Cirkovic discloses the capability to reroute traffic flow or send a notification of the monitoring situation encountered to a particular network-connected node such as a SDN controller.  (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  

D.  Applicant argues on page 9 of Remarks:    ...   Cirkovic fails to disclose a data plane node sending an unexpected response or a notification of the timeout to an SDN controller   ...   . 

    The Examiner respectfully disagrees.  Cirkovic discloses the capability to determine whether the response is an unexpected or erroneous response.  Cirkovic discloses the capability to reroute traffic flow or send a notification of the monitoring situation encountered to a particular network-connected node such as a SDN controller.  (Cirkovic col 8, ll 19-22: traffic filtering process is performed and allows a user to identify packet flows in accordance with signatures and tracking identified packet flows; col 11, ll 7-18: identifying and retrieving predefined signatures; predefined signatures are compared at comparator; if signatures match controller selects gating unit, packet flow is allowed to travel to node via connection; col 5, ll 44-54: bit patterns comprises a set of bits (i.e. 8 bits to 64 bits); signature includes multiple fields (i.e. start bit location, stop bit location: bit position within data structure); col 9, ll 30-38: security isolates identified packet flows and takes corresponding action based on subscription request information; subscription requests security to reroute unauthorized packet flows to an alternative destination; event handler configured to reroute or stop packet flow carrying confidential information; event handler broadcasts or issues a warning to destination that packet flow carries unauthorized data))  

E.  Applicant argues on page 9 of Remarks:    ...   there is no description in Cirkovic of the function of a DPN monitoring a VNF for a SDN controller. 

    The Examiner respectfully disagrees.  Sood discloses a SDN system processing data packets in a network environment. (Sood ¶ 004, ll 1-15: under SDN the system makes decisions about where traffic is sent (i.e. control plane), forwards traffic to selected destination (i.e. data plane); virtualizing network functions as software applications; SDN concepts facilitate network virtualization)   Sood discloses a data plane utilized as part of the SDN system for the processing and forwarding of data packets through a network environment. (Sood ¶ 078, ll 1-3: data plane library components and corresponding queues, are implemented as part of a trusted packet processing enclave) 

F.  Applicant argues on page 9 of Remarks:    ...   Claims 6, 11 and 16 have similar recitations as Claim 1, and thus are patentable for at least similar reasons.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 15, which have similar limitations as independent claim 1.   

G.  Applicant argues on page 9 of Remarks:    ...   remaining dependent Claims 2, 4-5, 7, 9-10, 12, 14-15, 17 and 19-20. However, as each of these claims depends upon base independent Claims 1, 6, 11 and 16, which are believed to be in condition for allowance,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.        

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                       8-8-2022Primary Examiner, Art Unit 2452